TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00228-CR




                                  Dontez Peter Jones, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 65594, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due June 24, 2010. The brief has not been received and

appellant’s appointed attorney, Scott K. Stevens, did not respond to this Court’s notice that the brief

is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than forty-five days from the date of this

opinion. Rule 38.8(b)(3).



Before Chief Justice Jones, Justices Patterson and Henson

Abated

Filed: September 29, 2010

Do Not Publish




                                                 2